Testimony cannot be excluded as irrelevant, which would have a tendency, however remote, to establish the probability, or improbability of the fact in controversy.
S had signed the name of II to a promissory note. The question before the jury, was, whether II had given S authority so to do. Held, that evidence was relevant, which tended to show that H had in his hands some business operations of S, as security for liabilities, and was to have a commission upon advances made by him for S, in the prosecution of such business, and that the note was given for articles in aid of that business.